                                            Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SONYA NORTON,                                   Case No. 18-cv-05051-DMR
                                   8                       Plaintiff,
                                                                                            ORDER ON MOTION FOR
                                   9                 v.                                     PRELIMINARY APPROVAL OF
                                                                                            CLASS ACTION SETTLEMENT
                                  10        LVNV FUNDING, LLC, et al.,
                                                                                            Re: Dkt. No. 118
                                  11                       Defendants.

                                  12            Plaintiff Sonya Norton filed this putative class action against Defendants LVNV Funding,
Northern District of California
 United States District Court




                                  13   LLC (“LVNV”) and Law Office of Harris & Zide (“H&Z”) alleging violations of the federal Fair
                                  14   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and California’s Fair Debt
                                  15   Collection Practices Act (“Rosenthal Act”), California Civil Code § 1788 et seq. Norton also seeks
                                  16   injunctive relief under California’s Unfair Competition Law (“UCL”), California Business and
                                  17   Professions Code § 17200 et seq. The parties seek preliminary approval of a class action settlement.
                                  18   The court held a hearing on April 22, 2021. Following the hearing, Plaintiff withdrew the motion
                                  19   for preliminary approval so that the parties could renegotiate certain aspects of the settlement
                                  20   agreement. Plaintiff then filed a revised motion for preliminary approval. [Docket No. 132
                                  21   (“Mot.”).] The court held a hearing on the new motion for preliminary approval on July 8, 2021.
                                  22            For the reasons stated below, the motion for preliminary approval is granted.
                                  23   I.       BACKGROUND
                                  24            A.        Allegations and Claims
                                  25            On October 21, 2008, non-party Arrow Financial Services, LLC (“Arrow”) filed a
                                  26   collections action against Norton in San Mateo County Superior Court, alleging that Norton failed
                                  27   to tender owed amounts to Arrow. See Docket No. 48, Third Amended Complaint (“TAC”) ¶ 14.
                                  28   On December 26, 2008, the state court entered a default judgment against Norton in the amount of
                                         Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 2 of 30




                                   1   $3,986.60. Id. ¶ 15. On February 24, 2012, H&Z filed a substitution of counsel to appear on behalf

                                   2   of Arrow in the state court action. Id. ¶ 16; Id., Ex. 2. On May 17, 2012, H&Z caused a writ of

                                   3   execution to issue from a state court in the amount of $5,853.07. Id. ¶ 17. Norton’s wages were

                                   4   garnished in the amount of $323.55 in August and September 2012. Id. Defendants sought and

                                   5   obtained five more writs of execution between December 27, 2013 and September 1, 2017. Id. ¶¶

                                   6   17-25. On November 29, 2017, Norton filed a claim of exemption in response to the garnishment

                                   7   of her wages. Id. at ¶ 30. Through December 2017, Defendants allegedly garnished over $1,000

                                   8   from Norton’s paycheck. Id. ¶¶ 31-32. On December 15, 2017, an attorney at Housing and

                                   9   Economic Rights Advocates (“HERA”) wrote a letter to H&Z on Norton’s behalf stating that the

                                  10   wage garnishment appeared to be improper because, unknown to Norton, Arrow had filed a

                                  11   Certificate of Cancellation with the California Secretary of State in October 10, 2012. Id. ¶ 37. No

                                  12   other party had established itself as Arrow’s assignee of record. Id. H&Z subsequently filed a
Northern District of California
 United States District Court




                                  13   notice terminating the garnishment of Norton’s wages. Id. Norton was “reimbursed some, but not

                                  14   all” of her garnished wages. Id. ¶ 39.

                                  15          On February 13, 2018, an H&Z attorney informed Norton’s attorney at HERA that H&Z

                                  16   represented LVNV rather than Arrow. Id. ¶ 36. According to Norton, LVNV had acquired the

                                  17   judgment against her from Arrow in 2012 but did not disclose this fact to the state court or to Norton

                                  18   until 2018. Id. ¶¶ 41-43. On May 11, 2018, Norton filed a motion in the state court action to quash

                                  19   the prior writs of execution. Id. ¶ 40. On June 29, 2018, the court granted the unopposed motion

                                  20   on the grounds that “no acknowledgment of assignment of judgment has been filed as required by

                                  21   Code of Civil Procedure § 673.” Id. On September 7, 2018, H&Z filed an Acknowledgment of

                                  22   Assignment of Judgment in the state court action pursuant to California Code of Civil Procedure §

                                  23   673; it acknowledges the assignment of the judgment against Norton from Arrow to LVNV.

                                  24   [Docket No. 37-1, Ex. B.]

                                  25          In this lawsuit, Norton contends that Defendants were prohibited from taking judicial action

                                  26   to enforce the judgment without first complying with section 673. She asserts individual and class

                                  27   claims under the FDCPA, the Rosenthal Act, and the UCL.

                                  28
                                                                                         2
                                         Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 3 of 30




                                   1          B.      Procedural History

                                   2          Norton filed a first amended complaint as of right on August 27, 2018. [Docket No. 5.] On

                                   3   October 12, 2018, Defendants moved to dismiss the first amended complaint. [Docket No. 12.] The

                                   4   court granted in part and denied in part the motion. [Docket No. 30.] Norton filed a second amended

                                   5   complaint on March 18, 2019, which Defendants again moved to dismiss. [Docket Nos. 33, 37.]

                                   6   The court granted in part and denied in part the second motion to dismiss. [Docket No. 47.] Norton

                                   7   filed the operative complaint on September 10, 2019. [Docket No. 48.] On March 4, 2020, LVNV

                                   8   filed a motion to amend its answer to the TAC to add setoff as an affirmative defense. [Docket No.

                                   9   82.] On May 19, 2020, the court granted the motion. [Docket No. 92.] LVNV filed an amended

                                  10   answer to the TAC on June 10, 2020. [Docket No. 93.]

                                  11          On October 6, 2020, the court certified a class encompassing all California residents who

                                  12   meet the following conditions:
Northern District of California
 United States District Court




                                  13          a.      LVNV Funding, LLC, represented by Law Office of Harris & Zide, took
                                                      judicial action (including obtaining Writs of Execution, wage garnishment,
                                  14
                                                      and bank levy) after August 17, 2014 (four years prior to the filing of this
                                  15                  action) to collect a judgment based on a consumer debt obtained in a
                                                      California court;
                                  16
                                              b.      Arrow Financial Services, LLC was the plaintiff of record at the time the
                                  17                  judgment was entered; and
                                  18          c.      LVNV Funding, LLC did not file an Assignment of Judgment in conformity
                                  19                  with California Code of Civil Procedure § 673 or otherwise become the
                                                      assignee of record.
                                  20   [Docket No. 103, Order on Class Certification at 4.] The four-year class period corresponds to the
                                  21   four-year statute of limitations for UCL claims. The court also certified a subclass (“Subclass”)
                                  22   defined identically to the Class except the class period is limited to August 17, 2017 to the present,
                                  23   corresponding to the one-year statute of limitations applicable to the Rosenthal Act and the FDCPA.
                                  24   On December 15, 2020, the Ninth Circuit Court of Appeals denied Defendants’ petition for
                                  25   permission to appeal the class certification order. [Docket No. 113.]
                                  26          The parties participated in two mediation sessions. [Docket No. 136, Declaration of William
                                  27   Kennedy (“Kennedy Decl.”) ¶ 4.] The first was held on February 12, 2020 with mediator Peter
                                  28
                                                                                         3
                                           Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 4 of 30




                                   1   Borkon and the second took place on November 13, 2020 with mediator Celia McGuinness. Id.

                                   2   The parties reached a settlement in principle on December 17, 2020. Id.

                                   3           Norton filed a first motion for preliminary approval on March 11, 2021. [Docket No. 118.]

                                   4   The court held a hearing on the motion on April 22, 2021. During the hearing, the court raised

                                   5   several concerns about the settlement. The parties agreed to withdraw the motion and renegotiate

                                   6   certain terms. Norton submitted the finalized agreement with the current motion. Kennedy Decl.,

                                   7   Ex. 1 (“Agreement”). The court held a hearing on the new motion for preliminary approval on July

                                   8   8, 2021.

                                   9   II.     TERMS OF THE SETTLEMENT

                                  10           A.     Relief

                                  11           The Agreement contains the following material terms. Defendants estimate that there are

                                  12   481 Class Members and 276 Subclass Members. Agreement § 4.01. Defendants have collected a
Northern District of California
 United States District Court




                                  13   total of $653,143.19 from Class Members through judicial action, including by obtaining writs of

                                  14   execution, wage garnishment, and bank levy. Id. Each Class Member, upon submitting a valid

                                  15   claim, will receive “the total amount collected from them by or on behalf of Defendants through

                                  16   judicial action to enforce the judgment entered against them and in favor of Arrow, including all

                                  17   costs collected, plus seven (7) percent interest on all amounts collected to be calculated from the

                                  18   date of collection by Defendants.” Id. § 4.03. In addition, Subclass Members who submit a valid

                                  19   claim will receive a pro rata share of $50,000.00. Id. §§ 4.02-4.03.

                                  20           The Agreement also provides for relief that does not require the submission of a claim form.

                                  21   Defendants have incurred a total of $169,904.00 in court costs in connection with their debt

                                  22   collection actions.     Agreement § 4.01.   For judgments against Class Members with “open”

                                  23   accounts,1 the Agreement provides that Defendants will delete all court costs and interest accrued

                                  24   on those costs from their system. Id. § 4.04. Defendants will not attempt to collect on those amounts

                                  25   or sell the right to collect on them. Id. Defendants represent that 112 Class Members have open

                                  26
                                  27
                                       1
                                        The Agreement defines an “Open Account” as “a judgment entered against a Class Member on
                                       which Defendants’ internal files reflect that attempts to collect have not ceased as of January 20,
                                  28   2021.” Agreement § 1.33.

                                                                                        4
                                           Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 5 of 30




                                   1   accounts. Id. For judgments against Class Members with “closed” accounts,2 Defendants “will

                                   2   make no further efforts to collect the balances owed pursuant to those judgments, and LVNV (the

                                   3   owner of the judgments), will not sell or transfer those judgments.” Id. Defendants represent that

                                   4   342 Class Members have closed accounts. Id.

                                   5           B.     Notice

                                   6           Class Members will receive the Class Notice by mail. See Agreement, Ex. A. The Notice

                                   7   informs the recipients that they are potential Class Members in this case because Defendants

                                   8   attempted to collect a court judgment against them without first becoming an “assignee of record”

                                   9   under California law. The Notice informs each recipient of the amount of money Defendants

                                  10   collected from them. It explains that this amount will be returned to them if they submit a valid

                                  11   Claim Form confirming that the debt Defendants attempted to collect on was a “consumer debt.”

                                  12   The Notice also states whether the Class Member is a member of the Subclass and if so, that they
Northern District of California
 United States District Court




                                  13   are also entitled to a pro rata share of $50,000. The Notice explains the recipient’s various legal

                                  14   options with respect to this case, including submitting a Claim Form, requesting exclusion,

                                  15   objecting, attending the court hearing, or doing nothing. It also informs the Class Members that

                                  16   they have 75 days to fill out and return the Claim Form to receive any cash benefits from the

                                  17   settlement.

                                  18           C.     Claim Form

                                  19           In order to receive the monetary benefits described above, Class Members must submit a

                                  20   Claim Form. See Agreement, Ex. B. The Claim Form explains what “consumer debt” means and

                                  21   provides examples. The form asks, “Was the financial obligation you were sued for by Arrow a

                                  22   ‘consumer debt?’” and provides three answer options: “Yes,” “No,” and “I don’t know.” It then

                                  23   explains that checking “Yes” will entitle the Class Member to the return of the money that was

                                  24   collected from them, plus interest. The Claim Form also advises the recipient whether they are a

                                  25   member of the Subclass, and if so, that checking “Yes” will entitle them to a share of $50,000. The

                                  26
                                  27
                                       2
                                        The Agreement defines a “Closed Account” as “a judgment against a Class Member on which
                                       Defendants’ internal files reflect that attempts to collect have ceased as of January 20, 2021.”
                                  28   Agreement § 1.15.

                                                                                       5
                                         Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 6 of 30




                                   1   Claim Form also requests the claimant’s name, address, and last four digits of their Social Security

                                   2   Number and provides contact information for Class counsel and the Class Administrator.

                                   3          D.      Settlement Administration

                                   4          CPT Group, Inc. will be the settlement administrator. Agreement § 5.01. The Administrator

                                   5   is responsible for (1) providing any notice required by the Class Action Fairness Act (“CAFA”), 28

                                   6   U.S.C. § 1715; (2) mailing the Class Notice; and (3) administering the settlement website, Claim

                                   7   Forms, and all payments required under the Agreement. Id. § 5.02. Defendants will be jointly

                                   8   responsible for paying all notice and administrative costs, and all funds necessary for the

                                   9   Administrator to make payments to valid claimants. Id. § 5.01.

                                  10          Class Notice.    Defendants will provide a list of all potential Class Members to the

                                  11   Administrator within 15 days of the court issuing an order of preliminary approval. Agreement §

                                  12   5.05(1). The list will include each potential Class Member’s last known address, telephone number,
Northern District of California
 United States District Court




                                  13   email address, and the last four numbers of each Class Member’s Social Security number. Id. The

                                  14   list will also identify which potential Class Members are also potential Subclass Members. Id. The

                                  15   Administrator will check the addresses provided against the National Change of Address registry

                                  16   and may perform a skip trace using the Accurint database to determine the most current address for

                                  17   Class Members. Id. § 5.05(2). The Administrator will send the Notice by first-class U.S. Mail to

                                  18   Class Members within sixty days of the date of preliminary approval. Id. § 5.05(3). If any Notices

                                  19   are returned with a forwarding address, the Administrator will re-mail the Notice and Claim Form

                                  20   to the Class Member at the forwarding address. Id. § 5.05(2). If any Notice is returned as

                                  21   undelivered, the Administrator will perform a skip trace and re-mail the Notice to any new or

                                  22   different address identified by the Accurint database. Id.

                                  23          Settlement Website. By the deadline to send the Notice, the Administrator will create a

                                  24   settlement website that will provide information about the settlement and the process for submitting

                                  25   Claim Forms. Agreement § 5.03. The website will allow claimants to complete the Claim Form

                                  26   online or to email an image of the Claim Form. Id. The website will also provide the relevant

                                  27   litigation documents, including the Agreement, the motion for preliminary approval, Plaintiff’s

                                  28   motion for attorneys’ fees, the motion for final approval, and the operative complaint and
                                                                                        6
                                         Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 7 of 30




                                   1   Defendants’ respective answers. Id. The Administrator will also maintain a telephone number that

                                   2   Class Members can call for further information. Id. § 5.04.

                                   3          Claim Forms. The Administrator will review the received Claim Forms and confirm that

                                   4   each is timely submitted and in the correct form. Agreement § 5.06. The Administrator will also

                                   5   confirm that each person submitting a Claim Form is a member of the Class and, where applicable,

                                   6   the Subclass. Id. Within 10 days after the deadline to respond to the Notice, the Administrator will

                                   7   provide counsel for both sides with a list of all Class and Subclass Members who filed a Claim

                                   8   Form, and will indicate whether the Claim Form was rejected or accepted. Id. § 5.07. The

                                   9   Administrator will explain why it accepted or rejected each Claim Form and will make available to

                                  10   counsel for both sides any documentation that supports the determination. Id. If either side

                                  11   disagrees with the determination, counsel for both sides will meet and confer to attempt to reach a

                                  12   resolution. Id. § 5.08. If they cannot reach an agreement on how to treat a disputed Claim Form,
Northern District of California
 United States District Court




                                  13   they will jointly raise the issue with the court in the motion for final approval. Id.

                                  14          Payments. Counsel for both sides will confer with respect to the appropriate payment to

                                  15   each claimant. Agreement § 5.18. The check payments will only be negotiable for 90 days, which

                                  16   will be noted on the checks. Id. Within 45 days after final settlement is entered, the Administrator

                                  17   will issue checks for the appropriate amount to claimants. Id. §§ 1.22; 5.18. Class Members who

                                  18   do not cash their checks within 90 days will be ineligible to receive any payment under the

                                  19   Agreement but will still be bound by the release of claims. Id. § 5.19. The aggregate amount of

                                  20   any uncashed checks will be distributed to the cy pres recipient, the Katharine & George Alexander

                                  21   Community Law Center in San Jose, California. Id. § 5.20.

                                  22          E.      Opt Outs and Objections

                                  23          Potential Class Members may choose to exclude themselves from the Class by sending the

                                  24   Administrator a written statement that includes (1) the name and address of the person requesting

                                  25   exclusion; (2) the individual’s signature; and (3) a statement that “reasonably indicates a desire to

                                  26   be excluded from the Settlement.” Agreement § 5.10. Class Members who opt out will not receive

                                  27   any payment under the Agreement. Id. § 5.11. The Administrator will provide copies of all valid

                                  28   opt-out forms to counsel for both sides within 10 days after the deadline to respond to the Class
                                                                                          7
                                         Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 8 of 30




                                   1   Notice. Id. § 5.12.

                                   2          Potential Class Members may also choose to object to the Agreement without excluding

                                   3   themselves from the Class. Agreement § 5.14. Class Members who do not file and serve timely

                                   4   written objections will be deemed to have waived any objections and will be foreclosed from making

                                   5   any objections (by appeal or otherwise) to the Agreement. Id. § 5.17.

                                   6          F.      Incentive Award

                                   7          Norton intends to make an application to the court for an incentive award of up to $7,000.

                                   8   Agreement § 6.01. Defendants agree to not oppose the application as long as it does not exceed

                                   9   $2,000 but reserve their right to oppose any application for a greater amount. Id. Defendants will

                                  10   be jointly liable for any incentive award approved by the court. Id. While Norton is entitled to the

                                  11   other benefits provided by the Agreement, she will not receive any of the $50,000 that is to be

                                  12   distributed to Subclass Members. Id. § 6.02.
Northern District of California
 United States District Court




                                  13          G.      Attorneys’ Fees

                                  14          Class counsel intend to file a motion for attorneys’ fees and costs for an amount not to exceed

                                  15   $241,426.58, representing $239,373.00 in attorneys’ fees and $2,053.58 in costs. Agreement § 7.01.

                                  16   Defendants will not oppose the application as long as it does not request a greater amount. Id. The

                                  17   attorneys’ fees award will be paid separate and apart from payments to the Class and will not reduce

                                  18   the total amount awarded under the Agreement. Id. § 7.03.

                                  19   III.   PRELIMINARY APPROVAL

                                  20          “The Ninth Circuit maintains a ‘strong judicial policy’ that favors the settlement of class

                                  21   actions.” McKnight v. Uber Techs., Inc., No. 14-cv-05615-JST, 2017 WL 3427985, at *2 (N.D.

                                  22   Cal. Aug. 7, 2017) (quoting Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992)).

                                  23   The settlement of a certified class action must be “fair, reasonable, and adequate.” Fed. R. Civ. P.

                                  24   23(e)(2). “The court’s role in reviewing a proposed settlement is to represent those class members

                                  25   who were not parties to the settlement negotiations and agreement.” Tadepalli v. Uber Techs., Inc.,

                                  26   No. 15-cv-04348-MEJ, 2016 WL 1622881, at *6 (N.D. Cal. Apr. 25, 2016). At the preliminary

                                  27   approval state, the court’s role is to assess whether the settlement “falls within the range of possible

                                  28   approval.” Terry v. Hoovestol, Inc., No. 16-cv-05183-JST, 2018 WL 4283420, at *1 (N.D. Cal.
                                                                                          8
                                           Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 9 of 30




                                   1   Sept. 7, 2018) (internal quotation marks and further citations omitted).

                                   2            The court will look to two authorities in deciding whether to grant preliminary approval: the

                                   3   fairness factors set forth in Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)

                                   4   and the factors in Rule 23(e)(2). “The relative degree of importance to be attached to any particular

                                   5   factor will depend upon . . . the unique facts and circumstances presented by each individual case.”

                                   6   Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th

                                   7   Cir. 1982). The court will also consider the Northern District of California’s Procedural Guidance

                                   8   for Class Action Settlements.3

                                   9            A.     Churchill Factors

                                  10            A class action “may be settled, voluntarily dismissed, or compromised only with the court’s

                                  11   approval.” Fed. R. Civ. P. 23(e). The “decision to approve or reject a settlement is committed to

                                  12   the sound discretion of the trial judge because [s]he is exposed to the litigants, and their strategies,
Northern District of California
 United States District Court




                                  13   positions, and proof.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458 (9th Cir. 2000), as

                                  14   amended (June 19, 2000) (citation omitted). The district court’s role in reviewing proposed class

                                  15   action settlements is to determine whether a settlement is “fundamentally fair, adequate, and

                                  16   reasonable.” Id. The court is tasked with balancing a number of factors, including:

                                  17                   (1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity, and
                                                       likely duration of further litigation; (3) the risk of maintaining class action
                                  18
                                                       status throughout the trial; (4) the amount offered in settlement; (5) the extent
                                  19                   of discovery completed and the stage of the proceedings; (6) the experience
                                                       and views of counsel; (7) the presence of a governmental participant; and (8)
                                  20                   the reaction of the class members to the proposed settlement.
                                  21   Churchill, 361 F.3d at 575.

                                  22                   1.      Strength of Plaintiff’s Case and Risks of Litigation

                                  23            The first three factors are addressed together and require the court to assess the plaintiff’s

                                  24   “likelihood of success on the merits and the range of possible recovery” versus the risks of continued

                                  25   litigation and maintaining class action status through the duration of the trial. See Garner v. State

                                  26   Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832, at *9 (N.D. Cal. Apr. 22, 2010).

                                  27

                                  28   3
                                           Available at https://www.cand.uscourts.gov/ClassActionSettlementGuidance.
                                                                                         9
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 10 of 30




                                   1   However, the court need not “reach any ultimate conclusions on the contested issues of fact and law

                                   2   which underlie the merits of the dispute, for it is the very uncertainty of outcome in litigation and

                                   3   avoidance of wasteful and expensive litigation that induce consensual settlements.” Officers for

                                   4   Justice, 688 F.2d at 625. These factors weigh in favor of approving settlement when the defendant

                                   5   has “plausible defenses that could have ultimately left class members with a reduced or non-existent

                                   6   recovery.” In re TracFone Unlimited Serv. Plan Litig., 112 F. Supp. 3d 993, 999 (N.D. Cal. 2015).

                                   7            These factors weigh in favor of preliminary approval. Norton’s claims survived two rounds

                                   8   of briefing on the pleadings as well as class certification, indicating that the case has some weight

                                   9   and could have achieved a favorable result at trial. However, Defendants raise several affirmative

                                  10   defenses that could have reduced or eliminated relief to the Class. First, Defendants argue that they

                                  11   are entitled to setoff any amounts returned to Plaintiff or the putative class. See Docket No. 92,

                                  12   Order Granting Defendant LVNV’s Motion to Amend the Answer at 2. “Setoff” is a defense by
Northern District of California
 United States District Court




                                  13   which a defendant may seek to offset sums owed to a plaintiff against sums owed by the plaintiff to

                                  14   the defendant. See Newbery Corp. v. Fireman’s Fund Ins. Co., 95 F.3d 1392, 1398 (9th Cir. 1996).

                                  15   In LVNV’s motion to amend its answer to add setoff as an affirmative defense, LVNV explained

                                  16   that it holds valid judgments against Norton and the putative Class Members and it would be entitled

                                  17   to setoff any amount LVNV owes to Class Members by the amounts Class Members owe to LVNV.

                                  18   See Docket No. 82 at 1-2. Norton disputes that a setoff defense would be applicable to her claims

                                  19   but acknowledges that she is not aware of any caselaw that applies these arguments to violations of

                                  20   section 673. Mot. at 10. Norton also opposed LVNV’s motion to amend its answer to add setoff as

                                  21   a defense. See Docket No. 84. Thus, there appears to be a genuine dispute that increased the risks

                                  22   of continued litigation.

                                  23          Second, Defendants argue that they are entitled to invoke the FDCPA’s “bona fide” error

                                  24   defense, which states:

                                  25                  A debt collector may not be held liable in any action brought under this
                                                      subchapter if the debt collector shows by a preponderance of evidence that
                                  26
                                                      the violation was not intentional and resulted from a bona fide error
                                  27                  notwithstanding the maintenance of procedures reasonably adapted to avoid
                                                      any such error.
                                  28
                                                                                        10
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 11 of 30




                                   1   15 U.S.C. § 1692k(c). The Rosenthal Act similarly excuses unintentional violations where a debt

                                   2   collector maintains procedures reasonably adapted to avoid any such violation.” Cal. Civ. Code §

                                   3   1788.30(e). In the July 8, 2021 hearing, Defendants represented that the violations underlying this

                                   4   case were unintentional and that they had procedures in place to ensure that their collection efforts

                                   5   were lawful. Norton asserted that the bona fide error defense would not apply in this case because

                                   6   Defendants did not have any specific procedures to prevent the error that actually occurred. The

                                   7   parties’ competing interpretations of provisions that could eliminate any recovery provide support

                                   8   for the reasonableness of the settling the claims in this case.

                                   9          Finally, Defendants contend that Norton has no evidence that the judgments of Class

                                  10   Members arose from “consumer debts,” which is an essential element of the Subclass’s claims under

                                  11   the FDCPA and Rosenthal Act. Mot. at 10. The nature of each Class Member’s debt has been

                                  12   highly contested in this action, as detailed in the court’s class certification order. See Docket No.
Northern District of California
 United States District Court




                                  13   103. While this defense would only bar recovery for Class Members whose debt did not arise from

                                  14   consumer actions, the claims process proposed by the parties potentially eliminates more

                                  15   complicated and costly methods of adjudicating that issue.

                                  16                  2.      Amount Offered in Settlement

                                  17          The fourth Churchill factor, which looks at the amount of recovery offered in settlement,

                                  18   favors preliminary approval. When considering whether the amount offered in settlement is fair and

                                  19   adequate, “[i]t is the complete package taken as a whole, rather than the individual component parts,

                                  20   that must be examined for overall fairness.” Officers for Justice, 688 F.2d at 628. In addition, “it

                                  21   is well-settled law that a proposed settlement may be acceptable even though it amounts to only a

                                  22   fraction of the potential recovery that might be available to the class members at trial.” Nat’l Rural

                                  23   Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004).

                                  24          In this case, the Agreement provides for relief in the forms of (1) reimbursement, with

                                  25   interest, of all amounts Defendants collected from Class Members; (2) a total of $50,000 to be

                                  26   distributed to Subclass Members on a pro rata basis; (3) withdrawal of all claimed court costs and

                                  27   interest on court costs for open accounts; and (4) complete cessation of collection activity on closed

                                  28   accounts.
                                                                                         11
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 12 of 30




                                   1          Actual Damages. The FDCPA allows for recovery of actual damages resulting from a debt

                                   2   collector’s failure to comply with fair debt collection practices. 15 U.S.C. § 1692k(a)(1). The

                                   3   Rosenthal Act incorporates FDCPA remedies. Cal. Civ. Code § 1788.17 (“[E]very debt collector

                                   4   collecting or attempting to collect a consumer debt . . . shall be subject to the remedies in [15 U.S.C.

                                   5   § 1692k].”). The Agreement provides for a full reimbursement, with interest, to all Class Members

                                   6   from whom Defendants collected payments without complying with section 673. The court noted

                                   7   in the first hearing that the Agreement does not prevent Defendants from filing an assignment and

                                   8   continuing to collect on open accounts. However, the ability of Defendants to re-collect some of

                                   9   the funds distributed does not weigh against preliminary approval. For one thing, only about one

                                  10   quarter of all Class Members have open accounts. Thus, most Class Members will not be subject

                                  11   to further collection efforts. Additionally, the parties agree that the underlying judgments for the

                                  12   debts at issue are valid, so even if Norton succeeded at trial, Defendants could simply file the
Northern District of California
 United States District Court




                                  13   required assignments for each Class Member and continue collecting on their account. Since the

                                  14   Agreement does not reduce any Class Member’s recovery below what it would be after a successful

                                  15   trial, the actual damages awarded under the Agreement are reasonable.

                                  16          Statutory Damages. The FDCPA (and, by incorporation, the Rosenthal Act) allows for

                                  17   recovery of statutory damages up to $1,000 for an individual or—in the case of a class action—up

                                  18   to $1,000 for each named plaintiff and “such amount as the court may allow for all other class

                                  19   members, without regard to a minimum individual recovery, not to exceed the lesser of $500,000 or

                                  20   1 per centum of the net worth of the debt collector.” 15 U.S.C. § 1692k(a)(2)(A)-(B). In deciding

                                  21   whether to exercise its discretion to award statutory damages under section 1692k, a court must

                                  22   consider “the frequency and persistence of noncompliance by the debt collector, the nature of such

                                  23   noncompliance, the resources of the debt collector, the number of persons adversely affected, and

                                  24   the extent to which the debt collector’s noncompliance was intentional.” 15 U.S.C. § 1692k(b)(2).

                                  25          Here, the Agreement provides for a total of $50,000 in statutory damages. The amount will

                                  26   be divided equally between all Subclass Members who submit a valid Claim Form. Defendants

                                  27   estimate that there are 276 Subclass Members. Agreement § 4.02. Thus, if all Subclass Members

                                  28   submit a valid Claim Form, each claimant will receive approximately $181.16 in addition to any
                                                                                         12
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 13 of 30




                                   1   reimbursement amounts they are owed. In the first hearing, the court noted that there was nothing

                                   2   in the record about Defendants’ net worth so it was not possible to determine the maximum amount

                                   3   of statutory damages that can be awarded. It ordered Plaintiff to file under seal all the documents

                                   4   they relied on in assessing Defendants’ net worth as well as a declaration explaining the calculations.

                                   5   Plaintiff did so. [Docket No. 123.] The documents submitted by Plaintiff indicate that 1% of

                                   6   Defendants’ net worth, rather than $500,000, is the correct cap on statutory damages. While the

                                   7   statutory damages awarded under the Agreement are lower than the statutory maximum, the

                                   8   difference is not large. Considering that an award of statutory damages is discretionary, a minor

                                   9   discount from the statutory maximum does not weigh against preliminary approval.

                                  10          Other Relief. In addition to reimbursement and statutory damages, the Agreement provides

                                  11   that Defendants will delete all court costs and the interest thereon for open accounts and will not

                                  12   attempt to collect those costs. Defendants estimate that they have incurred $169,904.00 in court
Northern District of California
 United States District Court




                                  13   costs in connection with their debt collection actions. Agreement § 4.01. Defendants also agree to

                                  14   make no further efforts to collect on closed accounts. Id. § 4.04.

                                  15          In sum, the Agreement provides for a full payment of actual damages as well as a substantial

                                  16   percentage of the maximum statutory damages. The court therefore finds that the relief offered by

                                  17   the Agreement is fair and reasonable.

                                  18                  3.      Stage of Proceedings

                                  19          Class settlements are presumed fair when they are reached “following sufficient discovery

                                  20   and genuine arms-length negotiation.” DIRECTV, Inc., 221 F.R.D. at 528; 4 Newberg at § 11.24.

                                  21   “The extent of discovery [also] may be relevant in determining the adequacy of the parties’

                                  22   knowledge of the case.” DIRECTV, 221 F.R.D. at 527 (quoting Manual for Complex Litigation,

                                  23   Third § 30.42 (1995)). “A court is more likely to approve a settlement if most of the discovery is

                                  24   completed because it suggests that the parties arrived at a compromise based on a full understanding

                                  25   of the legal and factual issues surrounding the case.” Id. (quoting 5 Moore’s Federal Practice,

                                  26   §23.85[2][e] (Matthew Bender 3d ed.)). However, “[i]n the context of class action settlements, as

                                  27   long as the parties have sufficient information to make an informed decision about settlement,

                                  28   ‘formal discovery is not a necessary ticket to the bargaining table.’” Wilson v. Tesla, Inc., No. 17-
                                                                                         13
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 14 of 30




                                   1   cv-03763-JSC, 2019 WL 2929988, at *8 (N.D. Cal. July 8, 2019) (quoting Linney v. Cellular Alaska

                                   2   P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998)).

                                   3           In this case, both parties propounded and responded to written discovery. Kennedy Decl. ¶

                                   4   3. Defendants produced at least 325 pages of documents and deposed Norton. Id. The depositions

                                   5   of Defendants’ Rule 30(b)(6) witnesses were calendared but did not occur due to settlement. Id.

                                   6   Although the number of documents produced is relatively small given the size of the class, the court

                                   7   concludes that the discovery conducted is sufficient for this relatively straightforward case involving

                                   8   a single statutory violation. Defendants were able to identify all Class Members, including the

                                   9   current status of collection efforts for each account. Norton’s theory of liability and Defendants’

                                  10   primary defense of setoff do not appear to rely on fact-specific inquiries, which allows the parties

                                  11   to evaluate the strength of the claims without extensive discovery.

                                  12           The court finds that the parties adequately investigated the claims and defenses in this case
Northern District of California
 United States District Court




                                  13   and that the parties had enough information to make an informed decision about settlement.

                                  14                     4.   Experience and Views of Counsel

                                  15           The Class is represented by counsel at the Consumer Law Office of William E. Kennedy

                                  16   and Housing and Economic Rights Advocates. The court previously considered the experience of

                                  17   counsel in granting Norton’s motion for class certification. See Order on Class Certification at 16.

                                  18   The court determined that counsel William Kennedy and Natalie Lyons both have “substantial

                                  19   experience in litigating consumer class action cases” and concluded that “counsel will adequately

                                  20   represent the interests of the class.” Id. There are no apparent reasons to reconsider that decision.

                                  21           The court is satisfied that Class counsel have provided adequate representation on behalf of

                                  22   the class.

                                  23                     5.   Government Participant

                                  24           This factor is inapplicable because there is no government participant in this case. See

                                  25   Mendoza v. Hyundai Motor Co., Ltd, No. 15-cv-01685-BLF, 2017 WL 342059, at *7 (N.D. Cal.

                                  26   Jan. 23, 2017).

                                  27                     6.   Reaction of Class Members

                                  28           The reaction of the class members is best assessed at the final approval hearing since the
                                                                                         14
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 15 of 30




                                   1   court can look at how many class members submitted Claim Forms and objections. See Rodriguez

                                   2   v. W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009) (affirming approval of a class action

                                   3   settlement where there were 54 objections out of 376,301 notices sent). Therefore, this factor should

                                   4   not be considered for the purposes of preliminary approval.

                                   5          B.      Rule 23(e) Factors

                                   6          Rule 23(e) requires the court to consider whether:

                                   7                  (A) the class representatives and class counsel have adequately represented
                                                      the class;
                                   8
                                                      (B) the proposal was negotiated at arm’s length;
                                   9                  (C) the relief provided for the class is adequate, taking into account:
                                                              (i) the costs, risks, and delay of trial and appeal;
                                  10                          (ii) the effectiveness of any proposed method of distributing relief
                                                              to the class, including the method of processing class-member
                                  11                          claims;
                                  12                          (iii) the terms of any proposed award of attorney's fees, including
Northern District of California




                                                              timing of payment; and
 United States District Court




                                  13                          (iv) any agreement required to be identified under Rule 23(e)(3);
                                                              and
                                  14                  (D) the proposal treats class members equitably relative to each other.
                                  15   Fed. R. Civ. P. 23(e).

                                  16                  1.        Adequacy of Representation

                                  17          In determining whether to approve a class action settlement, a court must consider whether

                                  18   “the class representatives and class counsel have adequately represented the class.” Fed. R. Civ. P.

                                  19   23(e)(2)(A).

                                  20                            a.    Class Representative

                                  21          Norton has actively participated in the prosecution of this case. [Docket No. 132-3,

                                  22   Declaration of Sonya Norton (“Norton Decl.”).] She sat for a deposition in February 2020 and also

                                  23   attended both mediation sessions. Id. ¶¶ 3-5. Throughout the litigation, she has been “[in] frequent

                                  24   contact with [her] attorneys, providing them information and documents as needed.” The court

                                  25   previously determined that there are “no . . . reasons to doubt Norton’s adequacy as a class

                                  26   representative.” Order on Class Certification at 16.        As described above, Class counsel are

                                  27   experienced and competent, which is another indication that Norton has adequately represented the

                                  28   class. See In re Pac. Enters. Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995) (“Parties represented by
                                                                                        15
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 16 of 30




                                   1   competent counsel are better positioned than courts to produce a settlement that fairly reflects each

                                   2   party’s expected outcome in litigation.”).

                                   3          The court finds that this factor is satisfied.

                                   4                          b.      Class Counsel

                                   5          The experience of counsel is discussed in Section III.A.4, supra.

                                   6                  2.      Non-Collusive Negotiations

                                   7          The Ninth Circuit has laid out three factors to consider when determining whether there are

                                   8   signs that class counsel “have allowed pursuit of their own self-interests . . . to infect the

                                   9   negotiations.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). These

                                  10   are (1) “when counsel receive a disproportionate distribution of the settlement or when the class

                                  11   receives no monetary distribution but class counsel are amply rewarded”; (2) when the payment of

                                  12   attorneys’ fees is “separate and apart from class funds”; and (3) when the parties arrange for benefits
Northern District of California
 United States District Court




                                  13   that are not awarded to revert to the defendants rather than being added to the class fund. Id.

                                  14   However, the level of scrutiny applied to this factor is diminished once a class has been certified.

                                  15   See id. at 946-47.

                                  16          The first factor is not present here. The Class will receive up to $653,143.19, plus interest,

                                  17   in reimbursements and $50,000 more in statutory remedies. Defendants will relinquish their claims

                                  18   to $169,904.00 in court costs. By comparison, Class counsel request $241,426.58 in attorneys’ fees,

                                  19   which is within the range of a reasonable fee award. See infra Section III.B.3. At this stage, it does

                                  20   not appear that counsel will receive a disproportionate share of the settlement.

                                  21          The second Bluetooth factor refers to a “clear sailing” arrangement, where the attorneys’

                                  22   fees are paid separately from the class fund, “which carries the potential of enabling a defendant to

                                  23   pay class counsel excessive fees and costs in exchange for counsel accepting an unfair settlement

                                  24   on behalf of the class.” Bluetooth, 654 F.3d at 947 (internal quotation marks omitted). There is a

                                  25   clear sailing provision in this case, as the settlement agreement states that Defendants will not

                                  26   oppose Norton seeking fees up to $241,426.58. Agreement § 7.01. “[W]hen confronted with a clear

                                  27   sailing provision, the district court has a heightened duty to peer into the provision and scrutinize

                                  28   closely the relationship between attorneys’ fees and benefit to the class, being careful to avoid
                                                                                          16
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 17 of 30




                                   1   awarding ‘unreasonably high’ fees simply because they are uncontested.” Bluetooth, 654 F.3d at

                                   2   948. This one warning sign is not necessarily enough to prove collusion, depending on the other

                                   3   indicia of arms-length negotiations present in the case. See, e.g., Wilson v. Tesla, Inc., No. 17-cv-

                                   4   03763-JSC, 2019 WL 2929988, at *10 (N.D. Cal. July 8, 2019) (stating that other relevant

                                   5   considerations include the benefits to the class members and the extent of discovery and litigation).

                                   6   As examined further herein, the requested fees appear to be in a reasonable range relative to the

                                   7   recovery of the class and the parties’ litigation efforts are not indicative of collusion. Therefore, the

                                   8   second factor does not prohibit granting preliminary approval.

                                   9             As for the third factor, Defendants will distribute up to $653,143.19 to Class Members, plus

                                  10   interest. The amount distributed depends on the number of valid claims received. In the April 22,

                                  11   2021 hearing, Norton disputed that the Agreement is reversionary but agreed that Defendants will

                                  12   retain any unclaimed reimbursements. A claims-made settlement raises the same concerns as a
Northern District of California
 United States District Court




                                  13   reversionary agreement and so the third Bluetooth factor is present here. See 4 Newberg on Class

                                  14   Actions § 13:7 (5th ed.) (explaining that a claims-made settlement is “the functional equivalent of a

                                  15   common fund settlement where the unclaimed funds revert to the defendant”).                Further, the

                                  16   Administrator estimates that only between 5-10% of the Class will submit a Claim Form. [Docket

                                  17   No. 132-5, Declaration of Julie Green (“Green Decl.”) ¶ 5.] At the first hearing, the court raised the

                                  18   concern that a significant portion of the monetary relief will likely remain in Defendants’ possession.

                                  19   In response, the parties negotiated a more robust Notice program, which is described further below.

                                  20   Considering the Agreement as a whole, including the amount offered in settlement and the expected

                                  21   efficacy of the notice as revised, this claims-made settlement is not indicative of collusion. Further,

                                  22   the $50,000 in statutory fees will be fully distributed pro rata and the funds for any uncashed checks

                                  23   will be distributed to the cy pres recipient. In addition, Defendants will relinquish their claims to

                                  24   court costs in the amount of $169,904.00 regardless of whether any Class Members submit valid

                                  25   claims.

                                  26              Accordingly, the Agreement “appears to be the product of serious, informed, non-collusive

                                  27   negotiations.” In re Tableware Antitrust Litig., 484 F. Supp. 2d at 1078, 1079–80 (N.D. Cal. 2007).

                                  28
                                                                                          17
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 18 of 30




                                   1                  3.      Adequate Relief

                                   2          In considering whether class relief is adequate, a court must consider:

                                   3                  (i) the costs, risks, and delay of trial and appeal;
                                                      (ii) the effectiveness of any proposed method of distributing relief to the
                                   4
                                                      class, including the method of processing class-member claims;
                                   5                  (iii) the terms of any proposed award of attorney's fees, including timing of
                                                      payment; and
                                   6                  (iv) any agreement required to be identified under Rule 23(e)(3) . . .
                                   7   Rule 23(e)(2)(C).

                                   8                          a.      Costs, Risks, and Delay of Trial and Appeal

                                   9          The cost and risk of continued litigation is discussed in Section III.A.1, supra.

                                  10                          b.      Relief Distribution

                                  11          Rule 23 requires the court to consider “the effectiveness of any proposed method of

                                  12   distributing relief to the class, including the method of processing class-member claims.” Fed. R.
Northern District of California
 United States District Court




                                  13   Civ. P. 23(e)(2)(C)(ii). “Adequate notice is critical to court approval of a class settlement under

                                  14   Rule 23(e).” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998). “[N]otice must be

                                  15   ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of

                                  16   the action and afford them an opportunity to present their objections.’” Tadepalli v. Uber Techs.,

                                  17   Inc., No. 15-cv-04348-MEJ, 2016 WL 1622881, at *6 (N.D. Cal. Apr. 25, 2016) (quoting Mullane

                                  18   v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)).

                                  19                                i.       Notice

                                  20          Under the Agreement, Defendants will provide the Administrator with each Class Member’s

                                  21   last known contact information. Agreement § 5.05(1). The Administrator will check the addresses

                                  22   provided against the National Change of Address registry and may perform a skip trace using the

                                  23   Accurint database to determine the most current mailing address for Class Members. Id. § 5.05(2).

                                  24   The Administrator will send the Notice by first-class U.S. Mail to Class Members within sixty days

                                  25   of the date of preliminary approval. Id. § 5.05(3). If any Notices are returned with a forwarding

                                  26   address, the Administrator will re-mail the Notice and Claim Form to the Class Member at the

                                  27   forwarding address. Id. § 5.05(2). If any Notice is returned as undelivered, the Administrator will

                                  28   perform a skip trace and re-mail the Notice to any new or different address identified by the Accurint
                                                                                        18
                                           Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 19 of 30




                                   1   database. Id.

                                   2           At the April 22, 2021 hearing, the court noted that the expected claim rate of 5-10% means

                                   3   that the majority of the settlement funds will remain in Defendants’ possession. The parties

                                   4   explained that a Claim Form process is necessary to identify debts that are consumer in nature

                                   5   because other debts would not qualify for any relief. The court’s class certification order explicitly

                                   6   listed a claims process as one method of addressing Defendants’ arguments regarding

                                   7   predominance. Order on Class Certification at 21. Thus, requiring Class Members to submit a

                                   8   Claim Form is not inherently unreasonable. However, the court noted that the Claim Form was

                                   9   vague in certain aspects that could potentially reduce the claim rate. Namely, the Claim Form did

                                  10   not explain what would happen if a Class Member checked “I don’t know” to the question of

                                  11   whether their debt was consumer in nature. The court determined that Class Members might be

                                  12   more motivated to investigate the nature of their debt if they knew that answering “I don’t know”
Northern District of California
 United States District Court




                                  13   would eliminate any potential recovery. The revised Claim Form addresses this issue by explaining

                                  14   that the only way to recover under the Agreement is to answer “Yes.” The court also previously

                                  15   observed that the claims process did not tell Class Members what their expected recovery would be

                                  16   if they returned the Claim Form. Class Members who knew they could receive a larger amount

                                  17   might be more motivated to return a Claim Form.4 The parties integrated this suggestion into the

                                  18   revised version of the Agreement, such that the Class Notice now informs Class Members how much

                                  19   money is at issue. See Agreement, Ex. A. Finally, Class Members will now have 75 days to respond

                                  20   to the Class Notice instead of the initial 45 days. These changes to the claims process alleviate

                                  21   much of the court’s concern over the expected low claim rate. Further, the proposed Notice is

                                  22   straightforward and written in accessible language. See Agreement, Ex. A. It adequately informs

                                  23   potential Class Members of the nature of the action as well as their choices in responding to the

                                  24   Notice. It clearly indicates that Class Members must submit a Claim Form to receive any cash

                                  25
                                       4
                                  26      The court ordered Defendants to file an anonymized spreadsheet that lists the amounts they
                                       collected from each of the 481 class members, arranged from the lowest to highest amounts. The
                                  27   filing indicates that the amounts collected range from $0 to over $18,000. See Docket No. 122-1.
                                       At least 7 Class Members have a potential recovery of over $10,000 while dozens more might
                                  28   qualify for relief over $1,000. Thus, listing the exact amounts at issue on the Claim Form could
                                       result in a higher claim rate by Class Members with the largest potential recoveries.
                                                                                        19
                                           Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 20 of 30




                                   1   award. It also provides the Administrator’s contact information and the address of the settlement

                                   2   website if potential Class Members want to obtain more information.

                                   3           In light of the above considerations, the court finds that the proposed notice is adequate and

                                   4   reasonably calculated to apprise Class Members of their rights under the Agreement.

                                   5                                ii.      Claims Process

                                   6           Another consideration is whether the claims process is burdensome to the class members.

                                   7   In this case, Class Members must submit a Claim Form in order to receive any cash award.

                                   8   However, the Claim Form is a simple one-page form that asks each potential Class Member to

                                   9   answer a single question—namely, whether the debt at issue is a “consumer debt.” See Agreement,

                                  10   Ex. B. Class Members can mail the form to the Administrator, email an image of the form to the

                                  11   Administrator, or fill out and submit the Claim Form on the settlement website.

                                  12           The court finds that the claims process is not burdensome.
Northern District of California
 United States District Court




                                  13                          c.      Attorneys’ Fees

                                  14           “District courts must be skeptical of some settlement agreements put before them because

                                  15   they are presented with a bargain proffered for approval without benefit of an adversarial

                                  16   investigation.” Hanlon, 150 F.3d at 1021 (internal quotations and citations omitted). “These

                                  17   concerns warrant special attention when the record suggests that settlement is driven by fees; that

                                  18   is, when counsel receive a disproportionate distribution of the settlement, or when the class receives

                                  19   no monetary distribution but class counsel are amply rewarded.” Id. The Ninth Circuit has approved

                                  20   two different methods of calculating a reasonable attorneys’ fees award. See Bluetooth, 654 F.3d at

                                  21   941-42. If the settlement agreement provides for a common fund, “courts have discretion to employ

                                  22   either the lodestar method or the percentage-of-recovery method.” Id. at 942. For claims-made

                                  23   settlements, like the one in this case, the lodestar method is appropriate.5 In re Apple Inc. Device

                                  24   Performance Litig., 2021 WL 1022866, at *1 (N.D. Cal. Mar. 17, 2021). The court will not award

                                  25

                                  26   5
                                         The settlement is not a pure claims-made settlement because some relief, such as the statutory fee
                                  27   award and the forgiveness of court costs, is not distributed on a claims-made basis. However, since
                                       most of the monetary relief is based on the number of claims submitted, the court finds that the
                                  28   lodestar method is the most appropriate method of calculating a reasonable attorneys’ fees award.

                                                                                        20
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 21 of 30




                                   1   fees at the preliminary approval stage, so this order sets forth enough facts to evaluate whether the

                                   2   fee is reasonable on its face when compared to the settlement benefits.

                                   3          In this case, class counsel will request, and Defendants will not oppose, attorneys’ fees and

                                   4   expenses of up to $241,426.58. Agreement § 7.01. Class counsel’s lodestar is approximately

                                   5   $289,347.50. See Kennedy Decl. ¶ 9; Docket No. 132-2, Declaration of Gina Di Giusto (“Di Giusto

                                   6   Decl.”) ¶ 3. This includes attorneys’ rates ranging from $400 to $600 per hour and represents 513.6

                                   7   hours of work by four attorneys. Thus, the requested fee award is lower than the lodestar. Given

                                   8   that contingency cases may warrant a positive multiplier, the negative multiplier weighs in favor of

                                   9   reasonableness. See Ketchum v. Moses, 24 Cal. 4th 1122, 1138 (2001) (upholding the lodestar

                                  10   enhancement predicated on contingency risk). The requested rates also appear to be within a

                                  11   reasonable range given Class counsel’s experience. See Docket No. 78 ¶¶ 3-6 (Natalie Lyons);

                                  12   Docket No. 79 ¶¶ 3-5 (William Kennedy). While Norton’s attorneys billed a large number of hours,
Northern District of California
 United States District Court




                                  13   this case has involved extensive litigation, including two motions to dismiss, LVNV’s motion to

                                  14   amend its answer, the class certification motion, Norton’s deposition, and two mediation sessions.

                                  15   Therefore, the hours billed are not clearly unreasonable.

                                  16          The court need not resolve the specific amount of attorneys’ fees and costs at this stage,

                                  17   since such matters will be finally determined at the fairness hearing. For the purposes of preliminary

                                  18   approval, the court finds the settlement agreement with respect to fees and costs is within the

                                  19   reasonable range of approval.

                                  20                  4.      Equitable Treatment of Class Members

                                  21          Courts have approved settlement plans that pay monetary benefits based on the comparative

                                  22   strengths and weaknesses of certain claims. See, e.g., In re MyFord Touch Consumer Litig., No.

                                  23   13-cv-03072-EMC (N.D. Cal. Mar. 28, 2019), ECF No. 526 at 4-5.

                                  24          In this case, each Class Member who submits a valid Claim Form will receive a full

                                  25   reimbursement of all amounts Defendants collected from them. All Subclass Members are equally

                                  26   entitled to a pro rata share of the $50,000 statutory fees. This relief is appropriately tailored to the

                                  27   damage suffered by each Class Member.

                                  28
                                                                                         21
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 22 of 30




                                   1          C.      Northern District Guidelines

                                   2          The Northern District of California has issued procedural guidance for the settlement of class

                                   3   actions (“Guidelines”). The court will consider them, although they do not carry the weight of law.

                                   4                  1.      Identity of Settlement Class

                                   5          The Guidelines require the parties to state “any differences between the settlement class and

                                   6   the class proposed in the operative complaint and an explanation as to why the differences are

                                   7   appropriate in the instant case.” Guideline § 1(a).

                                   8          Here, the court certified a class that is identical to the settlement class. See Order on Class

                                   9   Certification at 4. This factor weighs in favor of preliminary approval.

                                  10                  2.      Release of Claims

                                  11          The Guidelines require the court to look at “any differences between the claims to be released

                                  12   and the claims certified for class treatment and an explanation as to why the differences are
Northern District of California
 United States District Court




                                  13   appropriate in the instant case.” Guideline § 1(d). The release provision in the Agreement provides:

                                  14                  As of the date of Final Approval, and in consideration of the mutual
                                                      promises contained herein, the Class Representative and Releasing Persons
                                  15
                                                      who do not timely and properly exclude themselves from this Settlement,
                                  16                  in accordance with the terms of this Agreement, will be deemed to have
                                                      fully, conclusively, irrevocably, forever, and finally released, relinquished,
                                  17                  and discharged Defendants, their successors, predecessors, assigns, parent
                                                      corporations, subsidiaries, affiliated companies, and all of their respective
                                  18                  present and former employees, officers, directors, agents, attorneys,
                                  19                  members, stockholders, divisions, subrogees, 24 insurers, and partners (the
                                                      “Released Parties”), from all claims, causes of action, suits, obligations,
                                  20                  debts, demands, agreements, promises, liabilities, damages, losses,
                                                      controversies, costs, expenses and attorneys’ fees of any nature whatsoever
                                  21                  that were alleged or that could have been alleged in this Action that were
                                                      raised or that could have been raised based upon the facts set forth in the
                                  22                  Action, whether known or unknown, suspected or unsuspected, asserted or
                                  23                  unasserted, foreseen or unforeseen, actual or contingent, liquidated or
                                                      unliquidated, punitive or compensatory, and whether arising under state
                                  24                  law, federal statute, ordinance, regulation, common law or equity, or other
                                                      source of law, whether or not such claims are in the nature of damages,
                                  25                  penalties, attorneys’ fees, declaratory, or injunctive relief, whether in
                                                      contract, tort, or pursuant to a statutory remedy, including, without
                                  26                  limitation, any claims for attorneys’ fees and costs.
                                  27   Agreement § 8.01. The Agreement also includes a waiver of the rights protected by California Civil
                                  28   Code § 1542, which prohibits a general release of claims as to claims that the releasing party “does
                                                                                       22
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 23 of 30




                                   1   not know or suspect to exist in his or her favor at the time of executing the release and that, if known

                                   2   by him or her, would have materially affected his or her settlement with the debtor or released party.”

                                   3   Id. § 8.02. The release relates only to the allegations in this case and the factual basis for those

                                   4   claims, and is thus sufficiently tailored to the allegations in the TAC.

                                   5                  3.      Class Recovery

                                   6          The Guidelines require parties to explain “[t]he anticipated class recovery under the

                                   7   settlement, the potential class recovery if plaintiffs had fully prevailed on each of their claims, and

                                   8   an explanation of the factors bearing on the amount of the compromise.” Guideline § 1(e).

                                   9          The class recovery is examined in Section III.A.2, supra.

                                  10                  4.      Allocation Plan

                                  11          The parties should explain “the proposed allocation plan for the settlement fund.” Guideline

                                  12   § 1(f). The allocation plan is detailed in Sections III.A.2 and III.B.3, supra.
Northern District of California
 United States District Court




                                  13                  5.      Submission of Claim Forms

                                  14          If there is a Claim Form, the parties should provide “an estimate of the number and/or

                                  15   percentage of class members who are expected to submit a claim in light of the experience of the

                                  16   selected claims administrator and/or counsel from other recent settlements of similar cases, the

                                  17   identity of the examples used for the estimate, and the reason for the selection of those examples.”

                                  18   Guideline § 1(g).

                                  19          This factor is considered in Sections III.A.2 and III.B.3, supra.

                                  20                  6.      Reversions

                                  21          “[I]n light of Ninth Circuit case law disfavoring reversions,” the parties should state

                                  22   “whether and under what circumstances money originally designated for class recovery will revert

                                  23   to any defendant, the potential amount or range of amounts of any such reversion, and an explanation

                                  24   as to why a reversion is appropriate in the instant case.” Guideline § 1(h).

                                  25          As discussed in Section III.B.2, supra, the claims-made settlement in this case allows

                                  26   Defendants to retain any unclaimed reimbursements. While this factor weighs against granting

                                  27   preliminary approval, the class benefits and notice procedures alleviate the concerns implicated by

                                  28   reversions.
                                                                                         23
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 24 of 30




                                   1                  7.      Settlement Administration

                                   2          “In the motion for preliminary approval, the parties should identify the proposed settlement

                                   3   administrator, the settlement administrator selection process, how many settlement administrators

                                   4   submitted proposals, what methods of notice and claims payment were proposed, and the lead class

                                   5   counsel’s firms’ history of engagements with the settlement administrator over the last two years.

                                   6   The parties should also address the anticipated administrative costs, the reasonableness of those

                                   7   costs in relation to the value of the settlement, and who will pay the costs.” Guideline § 2.

                                   8          Here, the parties propose that the court appoint CPT Group, Inc. to serve as the

                                   9   Administrator. CPT Group, Inc.’s proposal estimates that the costs of administration in this case

                                  10   are $15,500.00. Kennedy Decl. ¶ 8. Attorney Kennedy represents that he did not seek out proposals

                                  11   from other administrators. Id. However, he has engaged CPT Group, Inc. as an administrator in a

                                  12   previous class action consumer case. Id. Further, Defendants will cover the full cost of settlement
Northern District of California
 United States District Court




                                  13   administration. Id. The administration costs will therefore have no effect on the class recovery.

                                  14          The court finds the appointment of CPT Group, Inc. is appropriate in this case.

                                  15                  8.      Notice

                                  16          “The parties should ensure that the class notice is easily understandable, taking into account

                                  17   any special concerns about the education level or language needs of the class members.” Guideline

                                  18   § 3. The Guidelines list certain information that should appear in the notice, such as (1) contact

                                  19   information for class counsel; (2) website address for the settlement site; and (3) information on

                                  20   how to access the case docket on PACER. In addition, “[t]he notice distribution plan should rely

                                  21   on U.S. mail, email, and/or social media as appropriate to achieve the best notice that is practicable

                                  22   under the circumstances, consistent with Federal Rule of Civil Procedure 23(c)(2).” Guideline § 3.

                                  23   The notice process is outlined in further detail above.

                                  24          The proposed Notice in this case contains all the information required by Guideline § 3.

                                  25   Additionally, based on its review of the class notices and the notice distribution plan, examined in

                                  26   more detail in Section III.B.3, supra, the court finds that the class notice in this case is accessible

                                  27   and appropriate.

                                  28
                                                                                         24
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 25 of 30




                                   1                  9.      Opt-Outs

                                   2          “The notice should instruct class members who wish to opt out of the settlement to send a

                                   3   letter, setting forth their name and information needed to be properly identified and to opt out of the

                                   4   settlement, to the settlement administrator and/or the person or entity designated to receive opt outs.

                                   5   It should require only the information needed to opt out of the settlement and no extraneous

                                   6   information. The notice should clearly advise class members of the deadline, methods to opt out,

                                   7   and the consequences of opting out.” Guideline § 4.

                                   8          The proposed Notice contains instructions for opting out of the settlement in compliance

                                   9   with Guideline § 4. Further, Class Members wishing to opt out of the settlement are only required

                                  10   to state that they want to be excluded from the settlement, provide their identifying information, and

                                  11   include the name of the case.

                                  12          The court finds that the opt-out instructions and procedures conform with Guideline § 4.
Northern District of California
 United States District Court




                                  13                  10.     Objections

                                  14          “The notice should instruct class members who wish to object to the settlement to send their

                                  15   written objections only to the court. All objections will be scanned into the electronic case docket

                                  16   and the parties will receive electronic notices of filings. The notice should make clear that the court

                                  17   can only approve or deny the settlement and cannot change the terms of the settlement. The notice

                                  18   should clearly advise class members of the deadline for submission of any objections.” Guideline

                                  19   § 5.

                                  20          The Notice contains all of the elements listed by Guideline § 5 and explains the objection

                                  21   process in plain, clear language. Thus, the objection procedure is adequate and reasonable.

                                  22                  11.     Attorneys’ Fees

                                  23          The requested fee award is examined in Section III.B.3, supra.

                                  24                  12.     Incentive Awards

                                  25          After the class is notified and has the opportunity to object, Norton intends to request an

                                  26   incentive award of $7,000. Agreement § 6.01. Defendants agree to not oppose the application as

                                  27   long as it does not exceed $2,000 but reserve their right to oppose any application for a greater

                                  28   amount. Id. The presumptive incentive award in the Northern District of California is $5,000. See
                                                                                         25
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 26 of 30




                                   1   In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., No. 17-md-

                                   2   02777-EMC, 2019 WL 536661, at *9 (N.D. Cal. Feb. 11, 2019). Norton asserts that the proposed

                                   3   incentive award is reasonable in this case because she “provided valuable service to the class,

                                   4   including preparing for deposition, appearing for deposition, [and] attendance at two mediations

                                   5   (one by zoom).” Mot. at 6.

                                   6          Although the requested incentive award exceeds the presumptively reasonable amount, the

                                   7   court finds that this factor does not weigh against preliminary approval. The court will make a final

                                   8   determination on the incentive award at a later date.

                                   9                  13.     CAFA Notice

                                  10          “The parties should address whether CAFA notice is required and, if so, when it will be

                                  11   given.” Guidelines § 10.

                                  12          In the July 8, 2021 hearing, the parties confirmed that the Administrator provided CAFA
Northern District of California
 United States District Court




                                  13   notice on June 7, 2021.

                                  14                  14.     Past Distributions

                                  15          The Guidelines provide that “[l]ead class counsel should provide the following information

                                  16   for at least one of their past comparable class settlements (i.e. settlements involving the same or

                                  17   similar clients, claims, and/or issues)”:

                                  18                  a. The total settlement fund, the total number of class members, the total
                                                      number of class members to whom notice was sent, the method(s) of notice,
                                  19
                                                      the number and percentage of Claim Forms submitted, the average recovery
                                  20                  per class member or claimant, the amounts distributed to each cy pres
                                                      recipient, the administrative costs, and the attorneys’ fees and costs.
                                  21
                                                      b. In addition to the above information, where class members are entitled
                                  22                  to non-monetary relief, such as discount coupons or debit cards or similar
                                                      instruments, the number of class members availing themselves of such relief
                                  23
                                                      and the aggregate value redeemed by the class members and/or by any
                                  24                  assignees or transferees of the class members’ interests. Where injunctive
                                                      and/or other non-monetary relief has been obtained, discuss the benefit
                                  25                  conferred on the class.

                                  26   Guidelines § 11. “Counsel should summarize this information in easy-to-read charts that allow for

                                  27   quick comparisons with other cases.” Id.

                                  28          Attorney Kennedy provided information about two comparable class action settlements for

                                                                                        26
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 27 of 30




                                   1   which he served as lead counsel. Kennedy Decl. ¶¶ 11-12. The first case, Soto v. Chase Finance

                                   2   LLC, Napa County Superior Court Case No. 26-50251, also involved fair debt collection practices.

                                   3   Id. ¶ 11. There were 77 class members, each of whom received a $1,000 civil penalty on a non-

                                   4   reversionary basis for a total settlement fund of $77,000. Id. No Claim Form was required. Id.

                                   5   The defendants in the case paid the full costs of administration and two cy pres recipients received

                                   6   $16,125 each. Id. The court awarded $140,000 in attorneys’ fees and costs, the full amount

                                   7   requested by the plaintiffs, after a contested motion. Id.

                                   8          In the second case, Barnes v. American Residential Services, L.L.C. et al., Santa Clara

                                   9   County Superior Court, Case No. 1-10-CV-183947, the plaintiffs challenged a plumbing company’s

                                  10   consumer practices. Kennedy Decl. ¶ 12. There were 200,160 class members and several

                                  11   subclasses. Id. The total monetary relief to the class was $7,500,000 paid on a non-reversionary

                                  12   basis, amounting to $37.47 per class member. Id. No Claim Form was required to receive this
Northern District of California
 United States District Court




                                  13   relief. Id. The settlement agreement also provided that the 1,350 members of a subclass who

                                  14   purchased a particular kind of water heater were given the right to rescind their purchase, which

                                  15   provided a total value of $4,630,500 ($1,142,600.10 of which was actually distributed to class

                                  16   members who opted to rescind their purchases). Id. The plaintiffs in that case also obtained

                                  17   significant injunctive relief. Id. The costs of administration were covered by the defendant separate

                                  18   from class relief and were capped at $350,000. Id. The cy pres recipient received $2,419,761.63,

                                  19   and the defendant paid attorneys’ fees and costs in the amount of $1,875,000. Id.

                                  20          The current case is distinguishable from the two comparator cases submitted by Class

                                  21   counsel in that Class Members are required to submit a Claim Form to receive any monetary benefits

                                  22   under the Agreement. However, a significant issue in this case is whether each Class Member

                                  23   incurred a “consumer debt” within the meaning of the FDCPA and the Rosenthal Act. In granting

                                  24   class certification, the court noted that this inquiry was not too particularized for class treatment

                                  25   since there are other methods (including a claims process like the one proposed here) to identify

                                  26   qualifying Class Members. See Order on Class Certification at 19-22. For the reasons explained in

                                  27   that order and above, the claims process proposed by the parties is fair and reasonable.

                                  28          Upon a thorough evaluation of all the factors laid out above, the court finds that preliminary
                                                                                        27
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 28 of 30




                                   1   approval is warranted in this case.

                                   2   IV.      CONCLUSION

                                   3            For the reasons stated above, the motion for preliminary approval is granted. It is ordered

                                   4   that:

                                   5   1.       The Agreement is preliminarily approved as fair, adequate, and reasonable pursuant to Rule

                                   6   23(e).

                                   7   2.       Plaintiff Sonya Norton was previously appointed to serve as Class Representative for the

                                   8   Class.

                                   9   3.       Counsel at the Consumer Law Office of William E. Kennedy and Housing Economic Rights

                                  10   Advocates was previously appointed to serve as Class Counsel.

                                  11   4.       CPT Group, Inc. is appointed as the Claim Administrator.

                                  12   5.       The proposed Claim Forms and forms of notice are approved as to form and content. The
Northern District of California
 United States District Court




                                  13   parties shall have discretion to jointly make non-material minor revisions to the Claim Forms or

                                  14   the class notices. Responsibility regarding settlement administration, including, but not limited to,

                                  15   notice and related procedures, shall be performed by the Claim Administrator, subject to the

                                  16   oversight of the parties and this court as described in the Agreement. All Class Members who wish

                                  17   to submit a claim must do so in the manner specified in the Agreement by 75 days after the date

                                  18   of the mailing of the Notice.

                                  19   6.       The procedures for Class Members to exclude themselves from or object to the Agreement

                                  20   are approved. Any request for exclusion by a Class Member must be postmarked or submitted

                                  21   electronically on the settlement website by the Notice Response deadline, and in compliance with

                                  22   the terms of the Agreement. Any objection by a Class Member must be filed with the court by the

                                  23   same date, and in compliance with the terms of the Agreement. Note: Currently, the Class Notice

                                  24   states that objections are due 14 days before the final approval hearing. The parties shall update

                                  25   the Class Notice to provide that the deadline to file objections is the same as the Notice Response

                                  26   Deadline.

                                  27   7.       Class Counsel shall file a list of Class Members who have requested exclusion from the

                                  28   Settlement in a valid and timely manner by 7 days after the Notice Response deadline.
                                                                                        28
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 29 of 30




                                   1   8.     The parties shall file any memoranda or other materials in support of final approval of the

                                   2   Agreement, including in response to any timely and valid objection to the Agreement, no later than

                                   3   21 days after the Notice Response deadline. Such materials shall be served on Class counsel,

                                   4   Defendants’ counsel, and on any member of the Class (or their counsel, if represented by counsel)

                                   5   to whose objection to the Agreement the memoranda or other materials respond.

                                   6   9.     Norton’s claims against Defendants are hereby stayed.

                                   7   10.    Pending final determination of whether the Settlement should be approved, Norton and each

                                   8   Class Member, and any person purportedly acting on behalf of any Class Member(s), are hereby

                                   9   enjoined from commencing, pursuing, maintaining, enforcing, or proceeding, either directly or

                                  10   indirectly, any Released Claims in any judicial, administrative, arbitral, or other forum, against any

                                  11   of the Released Parties, provided that this injunction shall not apply to the claims of Class members

                                  12   who have timely and validly requested to be excluded from the Class. This injunction will remain
Northern District of California
 United States District Court




                                  13   in force until the Effective Date or until such time as the parties notify the court that the Agreement

                                  14   has been terminated.

                                  15   11.    In the event that the proposed Agreement is not finally approved by the court, or in the event

                                  16   that the Agreement becomes null and void or terminates pursuant to its terms, this order and all

                                  17   orders entered in connection herewith shall become null and void, shall be of no further force and

                                  18   effect, and shall not be used or referred to for any purposes whatsoever in this litigation or in any

                                  19   other case or controversy, in such event the Agreement and all negotiations and proceedings

                                  20   directly related thereto shall be deemed to be without prejudice to the rights of any and all of the

                                  21   parties, who shall be restored to their respective positions as of the date and time immediately

                                  22   preceding the execution of the Agreement

                                  23   12.    Counsel for the parties are hereby authorized to utilize all reasonable procedures in

                                  24   connection with the administration of the Agreement which are not materially inconsistent with

                                  25   either this order or the terms of the Agreement.

                                  26
                                  27

                                  28
                                                                                          29
                                        Case 4:18-cv-05051-DMR Document 137 Filed 07/23/21 Page 30 of 30




                                   1   The following deadlines shall apply:

                                   2
                                        Deadline for Defendants to provide Class list to                    15 days after Preliminary
                                   3
                                        Administrator                                                       Approval entered
                                   4    Deadline for Administrator to mail Notice to Class Members          60 days after Preliminary
                                                                                                            Approval entered
                                   5
                                        Deadline for Class Members to submit objections/requests            75 days after Notice mailing
                                   6    for exclusion                                                       date
                                        Deadline for Class Members to submit Claim Forms                    75 days after Notice mailing
                                   7
                                                                                                            date
                                   8    Deadline for Class counsel to file a list of exclusions             7 days after Notice Response
                                                                                                            deadline
                                   9
                                        Deadline for Class counsel to file motion for final approval        Within 21 days after Notice
                                  10                                                                        Response deadline
                                        Final approval hearing                                              January 13, 2022 at 1:00 p.m.
                                  11
                                       The final approval hearing will take place via Zoom videoconference. In the Class Notice and any
                                  12
Northern District of California
 United States District Court




                                       other settlement documents reflecting the time and date of the final approval hearing, the parties
                                  13
                                       shall list the following hearing information:
                                  14
                                              Webinar Access: All counsel, members of the public, and media may access the webinar
                                  15
                                              information at https://www.cand.uscourts.gov/dmr.
                                  16
                                              General Order 58: Persons granted access to court proceedings held by telephone or
                                  17
                                  18          videoconference are reminded that photographing, recording, and rebroadcasting of court
                                              proceedings, including screenshots or other visual copying of a hearing, is absolutely
                                  19
                                              prohibited.
                                  20
                                              Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.
                                  21
                                                                                                                S DISTRICT
                                  22                                                                         ATE           C
                                                                                                            T
                                                                                                                                  O
                                                                                                       S




                                                                                                                                   U
                                                                                                      ED




                                              IT IS SO ORDERED.
                                                                                                                                    RT




                                  23                                                                                             D
                                                                                                                          RDERE
                                                                                                  UNIT




                                                                                                                   OO
                                       Dated: July 23, 2021                                                IT IS S
                                  24
                                                                                                                                          R NIA




                                                                                         ______________________________________
                                                                                                                          yu
                                  25                                                                             na M. R
                                                                                                  NO




                                                                                                              DonRyu
                                                                                                        Judge M.
                                                                                                      Donna
                                                                                                                                          FO
                                                                                                    RT




                                                                                                                                      LI




                                  26                                                           United States Magistrate Judge
                                                                                                           ER
                                                                                                       H




                                                                                                                                  A




                                                                                                                N                     C
                                                                                                                                  F
                                  27                                                                                D IS T IC T O
                                                                                                                          R
                                  28
                                                                                         30
